              Case 3:19-cv-02488-JCS Document 49 Filed 12/23/20 Page 1 of 4




     DAN SIEGEL, SBN 56400
 1
     ANDREW CHAN KIM, SBN 315331
 2   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 3   Oakland, California 94612
     Telephone: (510) 839-1200
 4
     Facsimile: (510) 444-6698
 5   Email: danmsiegel@gmail.com;
     chankim@siegelyee.com
 6
     Attorneys for Plaintiff
 7
     DEBRA HORN
8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN FRANCISCO DIVISION
11
12   DEBRA HORN,                               )   Case No.: 3:19-cv-02488-JCS
13                                             )
            Plaintiff,                         )   PLAINTIFF’S NOTICE OF MOTION
14                                             )   AND MOTION TO COMPEL
            vs.                                )   COMPLIANCE WITH DISCOVERY
15                                             )   ORDER AND FOR SANCTIONS
16   SAFEWAY INC. and Does 1-50,               )
                                               )   Date: January 29, 2021
17          Defendants.                        )   Time: 9:30 a.m.
                                               )   Courtroom: F
18                                             )   Judge: Honorable Joseph C. Spero
19                                             )
                                               )
20                                             )
                                               )
21
22
            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
23
            PLEASE TAKE NOTICE that on January 29, 2021, at 9:30 a.m., before the
24
     Honorable Joseph C. Spero, San Francisco Courthouse, 450 Golden Gate Avenue, San
25
26   Francisco, California, Courtroom F, 15th Floor, or at such date and time as the Court may

27   otherwise direct, plaintiff Debra Horn will, and hereby does, move to compel

28   compliance with the Court’s discovery order, (Dkt. 30), and for sanctions.



     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Notice of Motion and Motion to Compel Compliance and for Sanctions - 1
             Case 3:19-cv-02488-JCS Document 49 Filed 12/23/20 Page 2 of 4




 1          This motion is based on this Notice of Motion, the Memorandum of Points and
 2   Authorities below, the Declaration of Andrew Chan Kim submitted herewith, and such
 3   other submissions as may be presented before or at the motion hearing.
 4
 5         Dated: December 23, 2020

 6                                                 SIEGEL, YEE, BRUNNER & MEHTA
 7
                                                   By: _/s/ Andrew Chan Kim_______
8                                                     Andrew Chan Kim

 9                                                 Attorneys for Plaintiff
                                                   DEBRA HORN
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Notice of Motion and Motion to Compel Compliance and for Sanctions - 2
                 Case 3:19-cv-02488-JCS Document 49 Filed 12/23/20 Page 3 of 4




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2          I.       INTRODUCTION
 3          Pursuant to F.R.C.P. 37(b)(2)(A), plaintiff Debra Horn brings a Motion to
 4   Compel Compliance with Discovery Order and for Sanctions against defendant
 5   Safeway. Over nine months have passed since the Court issued its Order. (Dkt. 30.)
 6
     Fact discovery is set to close on February 12, 2021. (Dkt. 45.) Still, defendant Safeway
 7
     has failed to comply in full with the Court’s Order mandating further production and
8
     responses to plaintiff’s discovery requests. (Dkt. 30.)
 9
            II.      STATEMENT OF FACTS
10
            On March 13, 2020, the Court granted in part and denied in part plaintiff’s
11
     Motion to Compel. (Dkt. 30.) The Order directed:
12
            (1) Further production of RFP Nos. 39-54 in native format files of the emails at
13
                  issue, with metadata, or, alternatively, pdf files with accompanying searchable
14
15                text files and metadata;

16          (2) Further response to Interrogatory No. 1; and

17          (3) Further response to Interrogatories No. 5-8 in full one week before the non-

18                expert discovery cut off, which at the time, was August 21, 2020 (Id.;

19                Declaration of Andrew Chan Kim (“Kim Dec.”), ¶¶ 12-13)
20          On July 27, 2020, the undersigned corresponded with Mr. Brian Chun regarding
21   defendant’s compliance with the Court’s Order. Kim Dec., ¶ 4. On July 29, 2020, the
22   parties agreed that defendant would maintain the August 14, 2020 deadline to provide
23   further responses to Interrogatories No. 5-8. Id. at ¶ 5. With respect to the remaining
24   discovery requests, plaintiff asked if defendant could produce its responses by August
25
     26, 2020. Id. at ¶ 6. Mr. Chun responded that he would check with his client. Id. at ¶ 7.
26
     Plaintiff received no further response. Id. at ¶ 8.
27
            On August 14, 2020, the undersigned received defendant’s supplemental
28
     responses to Interrogatories No. 5-8. Id. at ¶ 9.


     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Notice of Motion and Motion to Compel Compliance and for Sanctions - 3
              Case 3:19-cv-02488-JCS Document 49 Filed 12/23/20 Page 4 of 4




 1          On September 16, 2020, the parties entered into mediation with Mediator Kari
 2   Levine. (Dkt. 46.) The case did not settle.
 3          On December 1, 2020, the undersigned followed up with defense counsel by
 4   phone and by email to request that defendant comply with the remaining discovery
 5   requests, Interrogatory No. 1 and RFP Nos. 39-54, by December 18, 2020. Kim Dec., ¶
 6
     10. Defendant did not request additional time for compliance. Id. Defendant did not
 7
     provide further responses by December 18, 2020. Id. at ¶ 11.
8
            Still outstanding is further response to Interrogatory No. 1 and further
 9
     production of RFP Nos. 39-54. See Kim Dec., ¶¶ 12-13. With respect to Interrogatory No.
10
     1, the Court ordered defendant to identify the date, employees involved, and whether
11
     prior authorization was received for each shopping incident at the Dublin store in which
12
     police were called from January 1, 2017 to present. (Dkt. 30.) The Court ordered
13
     defendant to provide native format files of emails, relating to disability accommodations
14
15   for Ms. Horn from July 21, 2005 to June 28, 2017, with metadata, or alternatively, pdf

16   files with accompanying searchable text files and metadata. (Dkt. 30.)

17          Such responses have not been provided to this day. Kim Dec., ¶ 11. Fact discovery

18   in this matter is set to close on February 12, 2021. (Dkt. 45.)

19          III.   CONCLUSION
20          Accordingly, plaintiff requests that this Court grant its Motion to Compel
21   Compliance with Discovery Order and for Sanctions, and order defendant to comply and
22   pay monetary sanctions.
23
            Dated: December 23, 2020
24
                                                       SIEGEL, YEE, BRUNNER & MEHTA
25
26                                                     By: _/s/ Andrew Chan Kim_______
                                                          Andrew Chan Kim
27
                                                       Attorneys for Plaintiff
28                                                     DEBRA HORN


     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Notice of Motion and Motion to Compel Compliance and for Sanctions - 4
